Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 28, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148818                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 148818
                                                                     COA: 304699
                                                                     Washtenaw CC: 10-000618-FC
  STEVEN ADERRICK ODOM a/k/a
  STEVE ODOM,
           Defendant-Appellant.

  _________________________________________/

          By order of July 29, 2014, the application for leave to appeal the January 7, 2014
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Lockridge (Docket No. 149073). On order of the Court, the case having been decided on
  July 29, 2015, 498 Mich. 358 (2015), the application is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment
  of the Court of Appeals, and we REMAND this case to the Washtenaw Circuit Court to
  determine whether the court would have imposed a materially different sentence under
  the sentencing procedure described in Lockridge. On remand, the trial court shall follow
  the procedure described in Part VI of our opinion. If the trial court determines that it
  would have imposed the same sentence absent the unconstitutional constraint on its
  discretion, it may reaffirm the original sentence. If, however, the trial court determines
  that it would not have imposed the same sentence absent the unconstitutional constraint
  on its discretion, it shall resentence the defendant. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 28, 2015
           p1019
                                                                                Clerk